Ostrander, J.
(after stating the facts). I am of opinion that the court below reached the right conclusion, and that the judgment should be affirmed. There was a devise to the wife of a life estate in land, *458which, land had been the homestead of the deceased and was appraised at more than $1,500. She had the right to accept or to reject this provision made for her. 3 Comp. Laws, § 8935 (3 Comp. Laws 1915, § 11667). It is a fair conclusion from what she did that she elected to be endowed of the land. It was, upon her petition, sold, subject to her dower right. How she acquired a homestead right in the land I do not understand. There were no minor children of deceased and herself. There was a child, a daughter, mother of the plaintiffs. In such a case the Constitution seems not to have secured to the widow a homestead in lands of her deceased husband. But I am not troubled by the fact that the land was sold subject to her dower and hómestead right or that her quitclaim deed purported to be executed and intended “for the purpose of transferring * * * all the dower, and homestead rights and all other title and interests of first party in and to said land,” because the enumeration of these rights may be said to .merely indicate a purpose to cover any and all possible rights, and not a purpose to assert that all enumerated rights existed. No one sought to save a homestead, to define or value a homestead. The land was sold to pay debts. The debts existed and all rights created by the will were subject to be defeated by a sale of the land for their payment. Probably the widow received too much, proportionally, for herself, and too little for the estate. But the sale, upon this record, was not void. This is enough to defeat plaintiffs.
' Kuhn, C. J., and Stone, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.